Citation Nr: 0306996	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-11 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death, including service connection for the cause 
of the veteran's death claimed as due to exposure to 
herbicide agents.

2.  Eligibility for Dependents' Education Assistance under 
38 U.S.C., Chapter 35 (DEA).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from April 1967 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 Department of Veterans' 
Affairs (VA) rating decision in which the regional office  
(RO) in San Juan, Puerto Rico, denied entitlement to service 
connection for the cause of the veteran's death, including 
entitlement to service connection for the cause of the 
veteran's death due to herbicide exposure, and denied 
eligibility for DEA.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claim now on appeal has 
been obtained by the VA.

2.  The appellant has been notified of the evidence that is 
necessary to substantiate her claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support her claim.

3.  The veteran had active duty from April 1967 to April 
1970, with service in the Republic of Vietnam from February 
1968 to December 1970.

4.  The veteran died in November 1997 at the age of 51.


5.  The death certificate indicates that the cause of the 
veteran's death was cancer of the throat and neck.

6.  At the time of his death, the veteran's sole service-
connected disability was bilateral hearing loss.

7.  The record contains no medical evidence that the cause of 
the veteran's death from neck and throat cancer was 
etiologically related to exposure to herbicide agents used in 
Vietnam.

8.  The record contains no competent medical evidence that 
the veteran's history of squamous cell carcinoma is related 
to exposure to herbicide agents during service in Vietnam.

9.  The record contains no competent medical evidence of a 
nexus between the cause of the veteran's death, that is, neck 
and throat cancer diagnosed as squamous cell carcinoma, and 
any disease or injury incurred in service.


CONCLUSIONS OF LAW
1.  VA's duty to assist in the development of the appellant's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2002).


3.  The statutory requirements for eligibility for chapter 35 
Dependents' Educational Assistance benefits have not been 
met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 
3.807, 21.3020, 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

The appellant contends that the veteran's death from neck and 
throat cancer in November 1997 was due to service-connected 
disability, including disability associated with his exposure 
to herbicide agents during his service in Vietnam during the 
Vietnam Era.  For the reasons and bases discussed below, I 
find that the appellant is not entitled to service connection 
for the cause of the veteran's death.  Further, I find that 
the appellant is not eligible for DEA.

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2002).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(2002).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) (2002).  A 
service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (2002).  A service-connected disability may be 
a contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4) (2002).

The veteran had active military service from April 1967 to 
April 1970.  He had service in the Republic of Vietnam during 
the period from February 1968 to December 1970.  However, in 
this case, the appellant has not presented evidence that the 
veteran was diagnosed with a disease or disorder associated 
with exposure to herbicides.  Furthermore, there is no record 
of complaints of, or treatment for, or symptomatology 
consistent with any such diseases during or after his active 
service.

In June 1996, the veteran underwent a biopsy of tissue from 
the molar area of his left jawbone.  A pathologist reported 
that the possibility of epidermoid carcinoma could not be 
eliminated.  Two days later, the pathologist reported a 
diagnosis of differentiated epidermoid carcinoma.  Later in 
June of the same year, the same pathologist stated that a 
repeat biopsy confirmed the diagnosis of differentiated 
squamous carcinoma with local infiltration.  A pathology 
reported dated in March 1997 indicated that the veteran had 
metastasized squamous cell carcinoma in samples of nodes in 
his neck.

The veteran died in November 1997 at the age of 51.  At the 
time of his death, he had service-connected disability from 
bilateral hearing loss.  According to the death certificate, 
the immediate cause of death was cancer of the neck and 
throat.  No contributing conditions or other significant 
conditions contributing to death were listed on the death 
certificate.  No autopsy was performed.  The time between the 
date of onset of the cause of death and death was not 
reported.

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment for a neck or 
throat disorder, or squamous cell carcinoma.  The report of 
the veteran's medical examination for separation from service 
indicates that he had complaints of a rash over all parts of 
his body, including his mouth.  An examiner reported that the 
rash was not present at the time and that the veteran's skin, 
mouth and throat were clinically normal.

However, a disease associated with exposure to certain 
herbicide agents and listed in 38 C.F.R. § 3.309(e) (2002) 
will be considered to have been incurred in service under the 
circumstances outlined in 38 C.F.R. § 3.307(a)(6) even though 
there is no evidence of such disease during the period of 
service.

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. During the pendency of the appellant's 
claim, there was a change in this statute.  In Karnas v 
Derwinski, 1 Vet. App. at 312-13, the Court held that, when 
there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.

Formerly, Section 1116(a)(3), title 38, United States Code, 
provided:

For the purposes of this subsection, a 
veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975, and has a disease 
referred to in paragraph (1)(B) of this 
subsection shall be presumed to have been 
exposed during such service to an 
herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such 
service to any other chemical compound in 
an herbicidal agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.

Paragraph (1)(B) of the subsection concerned VA's authority 
to add diseases presumed related to herbicide exposure by 
regulation.  Paragraph (2) of the subsection contained a list 
of diseases presumed related to herbicide exposure, including 
certain disorders becoming manifest to a degree of disability 
of 10 percent or more within specified periods after the last 
date on which the veteran performed active military service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a)(2)(E).

In McCartt v.West, 12 Vet. App. 164, the Court, held, in 
essence, that an appellant must submit evidence of exposure 
to Agent Orange during service when there is no evidence that 
the appellant has developed one of the diseases enumerated 
under 38 C.F.R. § 3.309(e).

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C. § 1116(f), as revised.

This change on its face is more liberal than the statute 
previously in effect.  Under the facts of the appellant's 
case, however, it is no more favorable.  The veteran is 
presumed to have been exposed to herbicide agents based on 
the fact of his service in Vietnam during the specified 
period.  However, that presumption is not dispositive of the 
claim, as the veteran did not have a disorder for which a 
presumption of service connection arises.  Therefore, the 
Board finds that neither the former or revised law or 
regulations are more favorable to the appellant's claims. 


The diseases or disorders that have been positively 
associated with Agent Orange or other herbicide exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda (PCT), acute and subacute 
peripheral neuropathy, Hodgkin's disease, non-Hodgkin's 
lymphoma, respiratory cancers, prostate cancer, multiple 
myeloma, soft-tissue sarcomas, and Type II diabetes mellitus.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2002).

The Secretary of VA has formally announced that a presumption 
of service connection based on exposure to herbicide exposure 
in Vietnam is not warranted for certain conditions, 
specifically including leukemia, or for "any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted."  See 
59 Fed.Reg. 341 (Jan. 4, 1994); 61 Fed.Reg. 41442 (Aug. 8, 
1996).

Based on a review of the evidence in the claims file, the 
Board finds that the veteran did not have a disorder that may 
be presumed to be service connected due to exposure to 
herbicide agents in Vietnam.  Nonetheless, the appellant may 
still prevail in her claim if she can present competent 
medical evidence showing a nexus between  the veteran's 
presumed herbicide exposure during service and the cause of 
his death.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  Generally, to support a claim for 
service connection, there must be evidence of the following 
three elements: (1) competent lay or medical evidence of a 
current diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; and 
(3) evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.


In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996), see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)."  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After a thorough review of the entire record, I conclude that 
the appellant is not entitled to service connection for the 
cause of the veteran's death.  First, the record contain no 
medical evidence that he had squamous cell carcinoma 
affecting his neck or throat during his active service.  The 
record does not show an onset of such a disorder until many 
years after the veteran's separation from service.  Second, 
the record contains no medical evidence that the neck and 
throat cancer that caused his death was related to herbicide 
exposure during active service.  The appellant's own 
assertions that the disorders that caused the veteran's 
death, including his history of squamous cell carcinoma, are 
related to exposure to Agent Orange in Vietnam, are afforded 
no probative weight in the absence of evidence that she has 
the expertise to render a medical opinion about the etiology 
of such disorders.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In the absence of medical evidence that the veteran incurred 
neck or throat cancer in service, or had a disease which 
gives rise to the presumption of service connection, and in 
the absence of evidence that indicates an actual causal 
relationship between his presumed herbicide exposure and the 
cause of his death, the I conclude that the claim for service 
connection for the cause of the veteran's death from neck and 
throat cancer, either claimed as incurred during service or 
incurred as a result of exposure to Agent Orange, must be 
denied.

II. Entitlement to Chapter 35 Dependents' Education 
Assistance benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

In this case, I have determined that the veteran did not die 
of a service-connected disability.  Accordingly, the claimant 
cannot be considered an "eligible person" entitled to receive 
educational benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021(a)(2)(i)(ii).

III. VCAA Consideration

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and her representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the appellant has been so notified by 
the June 1998 rating decision, and the February 1999 
statement of the case.  Also, a letter to the appellant from 
the RO dated in September 2001 included a discussion of the 
applicable provisions of the VCAA as they pertain to these 
claims.

The appellant has been informed of the evidence needed to 
substantiate her claim and of the duties that the RO would 
undertake to assist her in developing her claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.


Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the appellant.  The RO has obtained all 
relevant records identified by the appellant or otherwise 
evident from the claims folder.  

The appellant has not asserted that there are private 
treatment records that pertain to her claim that have not 
been obtain and considered.  The appellant has had several 
opportunities to identify sources of evidence, including the 
claim she filed, her Notice of Disagreement, her substantive 
appeal, and the statements filed by her and on her behalf by 
her representative.  The RO has obtained treatment records 
identified by the appellant.  She has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claim and 
to assist the appellant in obtaining records and providing 
medical examinations.  The revised regulation concerning VA's 
duty to notify claimants of inability to obtain records under 
the VCAA, 38 C.F.R. § 3.159(e) (2002), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the appellant or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the appellant of inability to obtain evidence.

The appellant's representative has argued that the Board 
should remand this case to the RO to allow the RO to consider 
the appellant's claim on the merits, as the claim was 
originally denied on the basis that it was not well grounded.  
The Board acknowledges that the June 1998 rating decision 
denying the appellant's claim indicates that the claim for 
service connection for the cause of the veteran's death was 
not well grounded.  The February 1999 SOC, however, does not 
describe the claim as not well grounded.  Rather, it denies 
the claim.  The appellant has argued the merits of her claim; 
she has not merely argued that her claim is well grounded.  
Consequently, the Board concludes that the appellant has had 
an opportunity to advance the arguments and present the 
evidence to support the merits of her claim.  Therefore, she 
is not prejudiced by the Board's decision on the merits in 
this case, and no useful purpose would be served by remanding 
the case for the RO to re-state its denial of the claim on 
the merits.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for DEA is not established.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

